Title: Thomas Jefferson to Louis H. Girardin, 18 March 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th:J. to mr Girardin. Monticello. Mar. 18. 15.
          Your messenger finds me to the elbows in the dust of my book-shelves. I recieved my Catalalogue Catalogue, last night, and have begun the revisal of the shelves to-day. from this small specimen it seems as if it would take me three weeks very laborious work.—I send you 2d Toulongeon, and return your Cahier, with approbation of every thing except as to the detention of the Convention troops, where altho’ I am on your side, yet I think the grounds of the conduct of Congress should be stated. I have not time now to explain, and we must do it vivâ voce. come when it suits you, all days being equal with me; the most convenient hour that of dinner. with respect to whatever I furnish written or verbal, it is my wish you should use it entirely as your own, either verbatim or modified as you please, and without naming me at all, unless for any fact which you think absolutely requires it.—I will search as to the bill for dividing the counties into wards. Accept my friendly salutations.
        